Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of Real Estate Restoration and Rental, Inc. (the “Company”) on Form 10-Q for theperiod endedMarch 31, 2011as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Deborah Loving, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78 m or 78o (d)); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of Real Estate Restoration and Rental, Inc. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. Real Estate Restoration and Rental, Inc Date: May16, 2011 /s/ Deborah Loving Deborah Loving President, Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer, Director (Principal Executive Officer) (Principal Financial Officer)
